Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed May 16th, 2022, amending claims 1, 3-5, and 7-9.
Regarding the 35 USC § 112(a) rejection to claim 3, Applicant has indicated where and what the specification indicates by the claim language “a pair of depressions.” After reconsidering the claim language in view of the arguments, Examiner finds the arguments persuasive and has modified the response in the current action below with the verbiage and Figure indicated which depict a specific relationship between the stopper 32 and the depressions 12 inwardly extending from the second portion of the HVAC housing”.
Regarding the 35 USC § 112(b) rejections to claims 9 and 10, the Applicant has amended the claim with verbiage to indicate that the limiting movement is rotational and not movement parallel to the length of the shaft. Therefore, the arguments are persuasive and the rejections are moot.
Regarding the 35 USC § 103 rejections to claims 1, 2, 4, and 7, Applicant notes that the use of the element 72 of Twito does not teach movement “about an axle of the flap” as amended, that the application of Evertz is more akin to translational movement versus rotational movement, and the amended claim requires a specific location of the stopper claimed and a particular type of movement of the intermediate lever about an axle of the flap. Nevertheless, the claim has been amended, rendering the arguments moot, and the amended claim has been addressed below.
Regarding the 35 USC § 103 rejections to claim 3, Applicant notes that claim 3 is dependent on amended claim 1 and that Tanghetti is silent in regards to limiting “movement of the intermediate lever about an axle of the flap”. However, the claim that claim 3 dependents on has been amended, rendering the arguments moot, and the amended independent claim and dependent claims have been addressed below.
Regarding the 35 USC § 103 rejections to claims 5 and 6, Applicant notes that the claims are dependent on amended claim 1 and that Kreuter is silent in regards to limiting “movement of the intermediate lever about an axle of the flap”. However, the independent claim that claims 5 and 6 depend on has been amended (claim 4 depends on claim 1 and claims 5 and 6 depend on claim 4), rendering the arguments moot, and the amended independent claim and dependent claims have been addressed below.
Regarding the 35 USC § 112(b) rejections to claim 8, Applicant notes that the claims are dependent on amended claim 1 and that neither Nesic and Ponton make up for the other prior art applied in the rejection (Twito, Evertz, and Kretuer) regarding the amended language of “movement of the intermediate lever about an axle of the flap”. However, the independent claim that claim 8 depends on has been amended, rendering the arguments moot, and the amended independent claim and dependent claims have been addressed below.
Regarding the 35 USC § 103 rejection to claim 9, Applicant presents similar arguments to those of claim 1 (that the use of the element 72 of Twito does not teach movement “about an axle of the flap” as amended, that the application of Evertz is more akin to translational movement versus rotational movement) and with additional emphasis on requiring that the art applied must teach limiting a certain kind of movement of the intermediate lever. Nevertheless, the claim has been amended, rendering the arguments moot, and the amended claim has been addressed below.
Regarding the 35 USC § 103 rejection to claim 10, Applicant notes the dependency on amended claim 9, that Jacob is silent in regards to limiting “movement of the intermediate lever about an axle of the flap” and one of ordinary skill in the art would not have motivation to apply the art in the combination presented. However, the independent claim that claim 10 depends on has been amended, rendering the arguments moot, and the amended independent claim and dependent claim 10 have been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinsley (US Patent No. 9877928).
Regarding claim 1, Tinsley teaches a Heating Ventilation and Air Conditioning (HVAC) unit (column 1 lines 16 to 22: The invention relates to air damper assemblies particularly for heating, ventilating and air conditioning systems. More particularly, the invention relates to air damper assemblies of the type that have a plurality of damper blades mounted for pivotal movement to regulate the volume of air that can be passed therethrough, or to completely block such air flow.) comprising: a HVAC housing (12, rectangular frame) comprising a first portion (22, opposite side members) and a second portion (20, opposite side members) defining an enclosure "E" (20 and 22 hold blade dampers 24; column 3 lines 16 to 22: The frame 12 includes a top member 16, a bottom member 18, and opposite side members 20, 22 which are formed of sheet metal or as an aluminum extrusion. In the embodiment shown, each of the top 16, bottom 18, and side 20, 22 members have a generally C-shaped cross-section to provide structural rigidity to the frame 12); at least one flap (24, damper blades) adapted to be received inside the enclosure "E" with a first extreme end (ends of 24 closest to 22) thereof adapted : to engage with the first portion (22) and a second extreme end (ends of 24 closest to 20) thereof adapted to engage with the second portion (20) via an intermediate lever (30 bushing and 84 extended portion); and an actuator (80) corresponding to the at least one flap (24) and disposed outside the enclosure "E" (Figures 1 and 2), the actuator (80) [[is]] being connected to and adapted to drive the at least one flap via the intermediate lever (column 5 lines 28 to 36: The electric drive 80 is operatively coupled to an extended portion 84 of one of the shafts 26 which protrudes laterally from the side member 20 of the frame 12. While the shaft 26 with the extended portion 84 is located generally midway between the top 16 and bottom 18 members of the frame 12, it is appreciated that the shaft 26 with the extended portion 84 can be any one of the shafts 26 in the air damper assembly 10), wherein the intermediate lever (30 bushing and 84 extended portion) comprises a stopper (30) radially extending from at least a portion of a periphery thereof (Figure 4A), the stopper [[being disposed between the second portion (20) of the HVAC housing and the at least one flap to limit a 
    PNG
    media_image1.png
    482
    521
    media_image1.png
    Greyscale
bushing and 84 extended portion) about an axle (26, shaft) of the at least one flap (24; column 5 line 41 to column 6 line 6). 
[AltContent: textbox (Tinsley: Figures 1 and 2)]
    PNG
    media_image2.png
    613
    493
    media_image2.png
    Greyscale

Regarding claim 2, as applied to claim 1, Tinsley further teaches wherein the first portion (22, opposite side members) and the second portion (20, opposite side members) are separate from each other and adapted to be assembled to each other to define the enclosure "E" (column 3 lines 16 to 22: The frame 12 includes a top member 16, a bottom member 18, and opposite side members 20, 22 which are formed of sheet metal or as an aluminum extrusion. In the embodiment shown, each of the top 16, bottom 18, and side 20, 22 members have a generally C-shaped cross-section to provide structural rigidity to the frame 12; Figures 1 and 2).
Regarding claim 4, as applied to claim 1, Tinsley further teaches wherein the intermediate lever (30 bushing and 84 extended portion) comprises a first engagement element (26/84, shaft/extended portion; understood that the extended portion and the shaft are connected) and a second engagement element (84, extended portion) on opposite sides of the stopper (30) and adapted to engage with the actuator (column 5 lines 28 to 31: The electric drive 80 is operatively coupled to an extended portion 84 of one of the shafts 26 which protrudes laterally from the side member 20 of the frame 12) and the at least one flap, (24; column 3 lines 30 to 34: Each of the damper blades 24 is generally an elongated rectangular shaped member having a rod or shaft 26 extending through its longitudinal central axis and journalled within suitable openings 28 in the side members 20, 22 of the frame 12) respectively.
Regarding claim 5, as applied to claim 4, Tinsley further teaches wherein at least one of the first engagement element and the second engagement element is a male feature adapted to engage with a complementary female feature formed on at least one of the respective actuator and the at least one flap (column 3 lines 30 to 34: Each of the damper blades 24 is generally an elongated rectangular shaped member having a rod or shaft 26 extending through its longitudinal central axis and journalled within suitable openings 28 in the side members 20, 22 of the frame 12).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zexel Corp. (Foreign Patent JP 07-005822-U).
Regarding claim 1, Zexel Corp. teaches a heating ventilation and air conditioning (HVAC) unit (paragraph 0001: To provide a switching door in an air conditioner in which a closing operation is obtained; paragraph 0003: The heater unit is provided with a similar switching door to open and close the respective blow-out ports; paragraph 0006: In addition, the present invention provides an air conditioner for a vehicle capable of obtaining stable and smooth opening and closing operations) comprising: a HVAC housing (Figure 4) comprising a first portion (2b) and a second portion (2a) defining an enclosure "E" (Figure 3); at least one flap (6 or 38) adapted to be received inside the enclosure "E" (Figure 3; paragraph 0016: On the other hand, the switching door 6 is a cylindrical sealing plate 6 a which can close the inside / outside air intake port 4,5. The plate 6a is formed concentrically with the dome-shaped peripheral surface, and has both ends. A pair of door arms 24,24 is protruded. In the figure, 38 is a surface of a seal plate 6a. This is a seal member such as an attached urethane) with a first extreme end (door arm, understood 24 off 6a engaged with 2a; Figure 3) thereof adapted to engage with the first portion (2a, Figure 3) and a second extreme end (door arm, understood 24 off 6a engaged with 2b; Figure 3) thereof adapted to engage with the second portion (2b) via an intermediate lever (6a); and an actuator (paragraph 0014: A pin 19 projects from an outer surface of a drive lever 16, and a wire cable is provided on the pin 19. One end of (not shown) is connected, and the other end is linked to an actuator (not shown)) corresponding to the at least one flap (6 or 38) and disposed outside the enclosure "E" (Figure 3), the actuator [[is]] being connected to and adapted to drive the at least one flap via the intermediate lever (paragraphs 0024 to 0027: In this way, the switching door is operated in an air-conditioning mode during an air-conditioning operation. The actuator is driven, and a wire cable (not shown) is interlocked with the actuator. One end of the pin 19 is pushed and pulled in a predetermined direction, and the pin 19 is integrally driven. A lever 16 is rotated about a shaft part 17. The turning force of the driving lever 16 is transmitted through a rotating shaft 14 fitted to the engaging hole 18. The lever 11 is transmitted to an integral swinging lever 11, and the lever 14 is rotated about a pivot shaft 2. It rotates synchronously with the bar 16. For this reason, the pin 13 of the shaking lever 11 engages with the inner surface of the partition wall 27, and it is this wall 27. The door arm 24 is pushed and moved to move the switching door 6 about the pin 12,23.It rotates in the shaking lever 11 and the direction, and the seal plate 6a is * about the inside and outside air intake 4 and 5.Selectively open or close), wherein the intermediate lever (6a) comprises a stopper (25 guide pin and 26 guide groove) radially extending from at least a portion of a periphery thereof (Figure 4), the stopper (25 guide pin and 26 guide groove) [[is]] being disposed between the second portion (2a) of the HVAC housing (Figure 3) and the at least one flap (6a) to limit a about an axle of the at least one flap (paragraphs 0024 to 0027; Figures 3 to 5; paragraph 0022: Guide pins 25,25 protruding from 24,24 are provided on the inner surfaces of side walls 2 a, 2 b, respectively. 8 Insert into 22. The pin 12,13 of the rocking lever 11 is inserted into one of the guide grooves 26. A pin 23 integral with the side wall 26 b is [AltContent: textbox (Zexel Corp.: Figure 3)]
    PNG
    media_image3.png
    501
    578
    media_image3.png
    Greyscale
inserted into the guide groove 2).
Regarding claim 3, as applied to claim 1, Zexel Corp. teaches the invention as described above and further teaches wherein the stopper is at least one radially extending element adapted to interact with (25 guide pin and 26 guide groove, Figures 3 to 5) a pair of depressions (cam groove 8 and a recessed groove 9) inwardly extending from the second portion (2a) of the HVAC housing (Figure 3) into the enclosure "E" to define angular movement of the at least one flap (paragraph 0022: Guide pins 25,25 protruding from 24,24 are provided on the inner surfaces of side walls 2 a, 2 b, respectively. 8 Insert into 22. The pin 12,13 of the rocking lever 11 is inserted into one of the guide grooves 26.A pin 23 integral with the side wall 26 b is inserted into the guide groove 2; paragraph 0035: A guide pin movable along the cam groove and a guide groove extending in the radial direction are provided. A shaft supporting means is interposed between the guide groove and the side wall, and the door arm is rotated and radially moved. The door arm is moved radially inward when the door is closed, for example; Paragraph 0019: A recessed groove 9 is formed, and a base end of the switching door 6 is provided via a rocking [AltContent: textbox (Zexel Corp.: Figures 4 and 5)]lever 11 housed in the groove 9. The portion is movable and radially movable).

    PNG
    media_image4.png
    654
    604
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    503
    721
    media_image5.png
    Greyscale
 

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinsley (US Patent No. 9877928).
Regarding claim 9, Tinsley teaches a method of assembling a Heating Ventilation and Air-Conditioning (HVAC) unit (column 1 lines 16 to 22: The invention relates to air damper assemblies particularly for heating, ventilating and air conditioning systems. More particularly, the invention relates to air damper assemblies of the type that have a plurality of damper blades mounted for pivotal movement to regulate the volume of air that can be passed therethrough, or to completely block such air flow), the method comprising: installing a flap (24, damper blades) to a first portion (22, opposite side members) of a HVAC housing (12, rectangular frame) by engaging a first extreme end thereof (ends of 24 closest to 22) with the first portion (22) of the HVAC housing (12); installing an intermediate lever (30 bushing and 84 extended portion) to a second extreme end (ends of 24 closest to 20) of the flap (24); assembling a second portion (20) of the HVAC housing (12) and the flap (24) via the intermediate lever (30 bushing and 84 extended portion) by guiding a portion of the intermediate lever (84 extended portion is connected to 26 shaft; Figure 2) on one side of a stopper (30) formed thereon through a complementary through aperture (28, opening) formed on the second portion (20) of the HVAC housing (12) and limiting a bushing and 84 extended portion) about an axle of the flap (column 5 lines 28 to 36: The electric drive 80 is operatively coupled to an extended portion 84 of one of the shafts 26 which protrudes laterally from the side member 20 of the frame 12. While the shaft 26 with the extended portion 84 is located generally midway between the top 16 and bottom 18 members of the frame 12, it is appreciated that the shaft 26 with the extended portion 84 can be any one of the shafts 26 in the air damper assembly 10; column 5 line 41 to column 6 line 6; understood that the flap can only rotate) as the stopper (30) is held between the flap (24) and the second portion (20) of the HVAC housing (12); and installing the actuator (80, automatic actuator) to at least a portion of the intermediate lever (30 bushing and 84 extended portion) extending out of an enclosure "E" defined by first portion (22) and the second portion (20) of the HVAC housing (12; Figures 1 and 2; column 5 lines 28 to 36: The electric drive 80 is operatively coupled to an extended portion 84 of one of the shafts 26 which protrudes laterally from the side member 20 of the frame 12. While the shaft 26 with the extended portion 84 is located generally midway between the top 16 and bottom 18 members of the frame 12, it is appreciated that the shaft 26 with the extended portion 84 can be any one of the shafts 26 in the air damper assembly 10).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinsley (US Patent No. 9877928) in view of Kreuter (US Patent No. 8789807).
Regarding claim 6, as applied to claim 5, Tinsley teaches the invention as described above but does not expressly teach wherein the first engagement element is a male star drive. 
[AltContent: textbox (Kreuter: Figure 22 and 31)]
    PNG
    media_image6.png
    210
    250
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    167
    216
    media_image7.png
    Greyscale


Kreuter further teaches wherein the first engagement element (16, coupler) is a male star drive (Figures 22 and 31, column 6 lines 29 to 31: The opposite end 98 of the coupler 16 is splined with pinion teeth 100 extending about 1/2 inch from the central portion 94) to transfer the torque generated by the actuator motor to the valve stem (column 2 lines 63 to 64).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Tinsley to include wherein the first engagement element is a male star drive in view of the further teachings of Kreuter to transfer the torque generated by the actuator motor to the valve stem.
In other words, Tinsley teaches that the actuator is coupled to the extension but does not expressly teach how. Kreuter teaches an adapter for a similar purpose of transferring torque to yield predictable results. 
Regarding claim 7, as applied to claim 4, Tinsley teaches the invention as described above but does not expressly teach wherein at least one of the first engagement element and the second engagement element is a female feature adapted to engage with complementary male feature formed on at least one of the respective actuator and the at least one flap.
Kreuter further teaches wherein at least one of the first engagement element (16, coupler side to shaft) and the second engagement element (16, coupler side toward actuator) is a female feature (Figures 2, 5, and 6; 56) adapted to engage with complementary male feature formed on at least one of the respective actuator and the at least one flap (column 6 lines 18 to 24: The coupler 16 and the handle 18 both rotate with the valve stem 20, transferring torque from the actuator 12 to the valve stem 20. Because the coupler 16 is a relatively small part transferring significant forces, it is preferably formed of a strong, corrosion resistant metal, such as machined from 316 stainless steel. The coupler 16 includes a socket end 56 sized to match the valve stem 20. During use, the socket end 56 resides within the valve adapter 22. A central portion 94 of the coupler 16 can be generally cylindrical but include directional pointer 96. The directional pointer 96 is helpful to identifying rotation of the valve stem 20 or actuator 12 in troubleshooting any problems. The opposite end 98 of the coupler 16 is splined with pinion teeth 100 extending about 1/2 inch from the central portion 94.) to transfer the torque generated by the actuator motor to the valve stem (column 2 lines 63 to 64).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Tinsley to include wherein the first engagement element is a male star drive in view of the further teachings of Kreuter to transfer the torque generated by the actuator motor to the valve stem.
In other words, Tinsley teaches that the actuator is coupled to the extension but does not expressly teach how. Kreuter teaches an adapter for a similar purpose of transferring torque to yield predictable results. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinsley (US Patent No. 9877928) as applied to claim 1 in further view of Ponton (Foreign Patent WO 2014100885 A1), Kreuter (US Patent No. 8789807), and Nesic (US Publication No. 20050040715).
Regarding claim 8, Tinsley teaches the invention as described above but does not expressly teach the at least one flap is of polypropylene, polypropylene reinforced with 40 percent talcum, PPT 40 material whereas the intermediate lever is of reinforced glass fiber resin selected from one of PA66 GF30 material and PBT GF30 material.
Ponton teaches that a flap made out of PPT-40 (page 4 line 7: Base material for the flap: PPT-40) was built and tested in an air-conditioning box fitted with an inner flap (page 4 lines 4 to 5: One embodiment of this invention was tested in General Motors vehicles of the Celta and Classic models, the flap 50 being defined in accordance with the following specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed for a person having ordinary skill in the art to try “the at least one flap is of polypropylene, polypropylene reinforced with 40 percent talcum, PPT 40 material” to yield predictable results. 
Kreuter teaches that an intermediate lever is a relatively small part transferring significant forces, so it is preferable formed of a strong corrosion resistant metal (column 6 lines 20 to 23). 
Nesic teaches that PBT-GF30 is known in the art of integrated actuators of being lightweight, low-cost, high strength, and with sufficient resiliency to avoid cracking in its intended environment (column 2 lines 43 to 48). 
 Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that an intermediate lever needs to be strong to transfer significant forces in view of the teachings of Kreuter and to try PBT-GF30 because it is known in the art to be lightweight, low-cost, high strength, and with sufficient resiliency to avoid cracking in its intended environment in view of the teachings of Nesic; thereby yielding the predictable result of “whereas the intermediate lever is of reinforced glass fiber resin selected from one of PA66 GF30 material and PBT GF30 material.”
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinsley (US Patent No. 9877928) as applied to claim 9 in further view of Jacob (US Patent No. 6059260).
	Regarding claim 10, as applied to claim 9, Tinsley teaches the invention as described above but does not expressly teach further comprising: mounting a protection cover over the actuator. 
[AltContent: textbox (Jacob: Figures 1 and 2)]Jacob teaches further comprising: mounting a protection cover (17) over the actuator (10, Figures 1 to 3) to house control components (Figure 2).

    PNG
    media_image8.png
    281
    377
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    357
    439
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: mounting a protection cover over the actuator in view of the teachings of Jacob to house control components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rousseau (Foreign Patent WO 2015048895) teaches a damper, installation kit for damper and damper kit installation method for cooking operations. 
Josephson (US Patent No. 4744290) teaches a pivoted damper blade and pin therfor.
Grinbergs (US Patent No. 6082704) teaches a connection collar having an adjustable damper.
Sekar (US Publication No. 20190017724) teaches a damper assembly. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762